DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a method for detecting an input at a touch sensor comprising a force-sensitive layer exhibiting variations in local resistance responsive to local variations in applied force on a touch sensor surface, a set of drive electrodes, and a set of sense electrodes, the method comprising: driving a first drive electrode, in the set of drive electrodes, with a drive signal during a first scan cycle; reading a first sense signal from a first sense electrode, in the set of sense electrodes and paired with the first drive electrode, during the first scan cycle; detecting a first alternating-current component of the first sense signal; detecting a first direct-current component of the first sense signal; in response to a magnitude of the first direct-current component of the first sense signal falling below a threshold magnitude, detecting a first input on the touch sensor surface during the first scan cycle based on the first alternating-current component of the first sense signal; and in response to the magnitude of the first direct-current component of the first sense signal exceeding the threshold magnitude, detecting the first input on the touch sensor surface during the first scan cycle based on the first direct-current component of the first sense signal.	The most relevant prior art is listed below:	Rosenberg et al (9,459,746) talks about the problem being solved above, however does not teach a solution to the problem, nor the specifics of the DC component exceeding a threshold or not.	Borras (2010/0134422) teaches a touch sensor panel using AC and DC values to determine touch, however fails to teach the above threshold comparison and choosing one or the other based on the threshold to detect the touch.	YEH (2014/0184563) teaches using two different driving modes to drive the touch panel with an AC or DC voltage to determine touch. However fails to teach choosing an AC or DC sensed signal based on a threshold of the DC component. 	CHEN et al (2015/0153859) teaches using both a DC and AC component to enable display and touch detection functions at the same time, however fails to choosing to use the DC or AC component for touch detection based on a threshold and only uses AC for touch detection.	OH et al (2017/0177160) teaches a force measurement based on change in resistance which uses either an AC waveform or a DC voltage for sensing touch, however fails to teach choosing between the two based on a threshold.	VANDERMEIJDEN et al (2017/0315658) teaches a force measurement based on change in resistance which uses either an AC waveform or a DC voltage for sensing touch, however fails to teach choosing between the two based on a threshold. 	GUR et al (2019/0102003) teaches using AC and DC drive signals for pen / finger hover detection, however fails to teach force resistive detection nor choosing one of the AC or DC sensed values based on a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627